Judgment appealed from unanimously reversed on the law and on the facts and in the exercise of discretion because of the inadequacy of the damages awarded and a new trial ordered, with costs to the appellants, unless the defendant, the Board of Education of the City of New York, stipulates to increase the verdict for the infant plaintiff to the sum of $35,000, in which event the judgment, as so modified, is affirmed, with costs to appellants. (See O’Connor v. Papertsian, 309 N. Y. 465.) On the evidence in this case, the amount awarded by the jury to the infant plaintiff was grossly inadequate. The appeal from the ruling of the trial court denying plaintiffs’ motion to set aside the verdict and for a new trial, incorrectly designated as an order in the notice of appeal, is dismissed. The ruling has been reviewed on the appeal from the judgment and no separate appeal may be taken therefrom in the absence of the entry of a formal order. (Civ. Prac. Act, § 549.) Settle order. Concur — Botein, P. J., Breitel, Yalente, McNally and Stevens, JJ.